306 S.W.3d 560 (2009)
STATE of Missouri, Respondent,
v.
Darren D. ROBINSON, Appellant.
No. ED 92055.
Missouri Court of Appeals, Eastern District, Division One.
December 15, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied January 21, 2010.
Application for Transfer Denied March 2, 2010.
Jessica Hathaway, St. Louis, MO, for appellant.
Shaun Mackelprang, Jefferson City, MO, and Jamie Rasmussen, Co-Counsel, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., CLIFFORD H. AHRENS, J., and NANNETTE A BAKER, J.


*561 ORDER

PER CURIAM.
Darren Robinson ("Defendant") was charged with forcible rape, Section 566.030[1]; first-degree robbery, Section 569.020; and two counts of armed criminal action, Section 571.015. After a trial, a jury convicted him of first-degree robbery and one count of armed criminal action. He was sentenced as a persistent offender to a total of forty-five years' imprisonment: thirty years for first-degree robbery and fifteen years for armed criminal action to be served consecutively. Defendant claims two points on appeal. First, he claims that the trial court erred in overruling his motion for judgment of acquittal at the close of the evidence. Second, he claims that the trial court abused its discretion in prohibiting defense counsel from arguing that the drugs the victim, K.N. took after the attack came from Defendant. We find no error and affirm.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).
NOTES
[1]  All statutory references are to RSMo.2000, unless otherwise indicated.